DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
       Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 16-28, drawn to a method for treating cancer in a subject comprising detecting the ANTXR1 and INF-1 status and administering a therapeutic agent in combination with SVV oncolytic virus, classified in A61K 35/768 and A61K 38/1793.
II. Claims 29-31, drawn to a kit for detecting an expression level of ANTXR1 and one or more biomarkers in [Symbol font/0x67]-interferon signal transduction pathway, classified in C12Q2600/158.
III. Claims 32-34, drawn to a kit an expression level of ANTXR1 and one or more biomarkers in α-interferon or β-interferon signal transduction pathway, classified in G01N 2333/7156.
The inventions are independent or distinct, each from the other because:
Inventions of group II and group III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination among the group III and III has separate utility such as one is for detecting a biomarker(s) in [Symbol font/0x67]-interferon related molecule and other for detecting a biomarker(s) for α-interferon or β-interferon signal transduction pathway. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Inventions of group I and group II or group III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, such as an immunological condition of a transplantation patient rather than a treatment of a cancer. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different searches and considerations are required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
During a telephone conversation with Gary Albelev on March 15, 2021 a provisional election was made without traverse to prosecute the invention of group I, claims 15-28. Affirmation of this election was made on March 23, in replying to the interview.  Claims 29-34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claims 15-28 are considered. 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

   Rejoinder Practice
Claims 15-28 are allowable. Claims 29-34, previously withdrawn from consideration as a result of a restriction requirement, are considered with all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between group I and inventions groups II-III, as set forth in the Office action by telephonic restriction/election on March 15, 2021, is hereby withdrawn and claims 29-34 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
        EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview wit on Gary Albelev on March 24, 2021. 

The application has been amended as follows: 

Claims 29-34 canceled. 

Claims 15-28 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The eTerminal Disclaimer filed on March 26 2021 has been acknowledged and accepted in view of the fee paid under 37 CFR 1.20(d) on March 25, 2021. This terminal Disclaimer overcomes the potential obvious double patenting of claims 15, 19, 21, 22, 23, 24, 25, 26, 27, 28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10, 537,599 as well as further in view of McDermott et al. (Drugs Today (Barc) 2015 Jan;51(1):7-20), Gunturi et al. (Expert Opin Investig Drugs Actions published by 2015 Feb;24(2):253-60) and Lynch et al (Jo. Clin. Oncol. 2012, Vol. 30(17), pp. 2046-2054) for claim 20. 
                Conclusion 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648